Exhibit 23 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement Nos. 333-66049, 333-38887, and 333-109894 on Form S-8 of our report dated June 14, 2013, relating to the consolidated financial statements of Riverview Bancorp, Inc. and subsidiary, appearing in this Annual Report on Form 10-K of Riverview Bancorp, Inc. and subsidiary for the year ended March 31, 2013. /s/ Deloitte & Touche LLP Portland, Oregon June 14, 2013
